In an action, inter alia, for the partition and sale of certain real property, defendant appeals from so much of an order of the Supreme Court, Westchester County, entered September 3, 1974, as (1) conditioned the grant of a motion to vacate a default judgment upon the conditions that defendant pay (a) $300 to plaintiffs’ attorneys and (b) $500 to plaintiff *693Richard W. Wehle and (2) conditioned the restoration of the case to the calendar upon the making of such payments. Order modified by deleting from the second decretal paragraph thereof the figure "$500.00” and substituting therefor the figure "$300”. As so modified, order affirmed insofar as appealed from, without costs. The amount allowed to plaintiff Richard W. Wehle was excessive to the extent indicated. Rabin, Acting P. J., Hopkins, Latham, Christ and Shapiro, JJ., concur.